NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LATOYA SHERINA ARIS, AKA Jeans                  No.    20-71032
Blair,
                                                Agency No. A079-407-252
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Latoya Sherina Aris, a native and citizen of Jamaica, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
legal conclusions and review for substantial evidence the agency’s factual findings.

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017). We grant the

petition for review, and we remand.

      In denying withholding of removal and CAT relief, the agency relied on

determinations that Aris’ fears were speculative. However, in making these

determinations, the agency did not address the evidence of death threats that were

made in 2017 on account of Aris’ perceived sexuality. See Cole v. Holder, 659

F.3d 762, 771-72 (9th Cir. 2011) (CAT claim remanded, in part, on account of the

agency’s failure to properly consider all relevant evidence, where indications of

that failure “include misstating the record”); Bromfield v. Mukasey, 543 F.3d 1071,

1076-79 (9th Cir. 2008) (withholding of removal claim remanded, in part, due to

the IJ’s misinterpretation of record evidence); Sagaydak v. Gonzales, 405 F.3d

1035, 1040 (9th Cir. 2005) (the agency is “not free to ignore arguments raised by a

petitioner.”). Thus, we grant the petition for review and remand to the agency for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam).

      Aris’ removal is stayed pending a decision by the BIA.

      The government must bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                   20-71032